


Exhibit 10(b)

 

United States Steel Corporation Senior Executive Officer
Annual Incentive Compensation Plan

 

 

1.               Purpose

 

The objectives of the Senior Executive Officer Annual Incentive Compensation
Plan (the “Plan”) are to advance the interests of the Corporation by providing
Plan Participants with annual incentive opportunities linked directly to
specific results.  It is intended that the Plan will:

 

(a)                      reinforce the Corporation’s goal-setting and strategic
planning process,

 

(b)                     recognize the efforts of senior executive officers in
achieving objectives, and

 

(c)                      aid in attracting and retaining competent senior
executive officers, thus ensuring the long-range success of the Corporation.

 

2.               Definitions

 

The following definitions will apply:

 

Award -

 

An award granted under the Senior Executive Officer Annual Incentive
Compensation Plan.

 

 

 

Board -

 

The Board of Directors of United States Steel Corporation.

 

 

 

Committee -

 

The Compensation & Organization Committee of the Board of Directors of United
States Steel Corporation, which will consist of not less than three directors of
the Corporation who are appointed by the Board of Directors and who will not be
and will not have been an officer or an employee of the Corporation.  In
addition, in order to be a member of the Committee, a director must be an
“outside director” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder.

 

 

 

Corporation -

 

United States Steel Corporation, together with any 80% or more owned subsidiary
companies.

 

 

 

Participant -

 

A senior executive officer who is eligible to receive incentive compensation
under the Plan.

 

--------------------------------------------------------------------------------


 

3.               Administration

 

The Committee will administer the Plan and will make all other determinations
necessary under the Plan.  Determinations made by the Committee will be final
and binding upon Participants and their legal representatives and, in the case
of deceased Participants, upon their executors, administrators, estates,
beneficiaries, heirs and legatees.  The terms and provisions of the Plan will be
construed under and controlled by the law of the Commonwealth of Pennsylvania.

 

4.               Participants

 

Participants in the Plan are employees who served the Corporation in one of the
positions listed below for at least a portion of the year for which Awards are
made:

 

 

Chairman
Chief Executive Officer
President
Vice Chairmen
Chief Operating Officer
Chief Financial Officer
Chief Legal Officer
Executive Vice Presidents
Senior Vice Presidents

 

Awards made to individuals who die (in which case the Award will be made to the
estate of the Participant) or retire during the year will be prorated based on
the period of active employment.  An employee who is a participant in any other
cash incentive plan for a year or portion thereof may not participate in the
Plan for the same year or portion thereof.

 

5.               Determination of Awards

 

Each Award granted under the Plan will be based upon the performance of the
Corporation.  Performance will be evaluated using the specific performance
measures outlined in the table below.  The Committee has the authority to adopt,
in accordance with regulations established under the Code, applicable target
levels under these performance measures and the amounts to be awarded for
attaining these target levels.

 

The Committee reserves the right to reduce the amount of an Award or eliminate
an Award that would otherwise be payable to a Participant under the Plan.  In no
event will the amount of an Award payable to a Participant for a year exceed
$3.0 million.

 

2

--------------------------------------------------------------------------------


 

Applicable Performance Measures

 

 

 

Income From Operations

 

 

 

Steel Shipments

 

 

 

Worker Safety (Injury Frequency Rate)

 

 

 

Toxic Emissions Improvements

 

 

 

Work Force Diversity

 

 

 

Common Stock Performance

 

 

6.               Payment of Awards

 

Awards can be paid under the Plan only after the Committee certifies in writing
that the applicable performance measures have been satisfied.

 

The Compensation Committee may permit deferral of receipt of all or any portion
of an Award granted under the Plan for such period and under such conditions as
the Committee may determine, including the payment of interest at a reasonable
rate.

 

No Award will be paid to a Participant who quits or is discharged prior to
payment of an Award.

 

Unless receipt is deferred, an Award will be paid in cash as soon as practicable
following the determination of Awards.  Awards are subject to income and payroll
tax withholding.

 

Awards will not be considered as part of the Participant’s salary and will not
be used in the calculation of any other pay, allowance or benefit except for
provisions as stated under the Supplemental Pension Program.

 

7.               Effective Date

 

Subject to approval by a majority of votes present in person or represented by
proxy and entitled to vote on October 25, 2001, this Plan will have an effective
date of January 1, 2002.

 

3

--------------------------------------------------------------------------------
